ORDER

PER CURIAM.
Defendant, Anna Jeanne Blackwell, appeals from her sentence of nine months imprisonment in the county jail and a $20,000 fine following a finding of guilty by a jury of felony stealing by deceit. Section 570.030 RSMo 1994.
We have reviewed the briefs of the parties and the record on appeal and find that no error of law appears. As we further find an extended opinion would have no precedential value, we affirm the judgment of the circuit court pursuant to Rule 30.25(b). A memorandum solely for the use of the parties *475involved has been provided explaining the reasons for our decision.
Judgment affirmed.